2 F.3d 1154
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Johnny JACKSON, Appellant,v.Geraldine MALECEK, sued in personal capacity, Appellee.
No. 93-1378.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 22, 1993.Filed:  August 20, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Johnny Jackson, a Missouri inmate, appeals the district court's dismissal, under 28 U.S.C. Sec. 1915(d), of his 42 U.S.C. Sec. 1983 action against Geraldine Malecek, a state court clerk.  Jackson alleged that on two occasions Malecek refused to provide him at his expense a copy of the docket sheet in his 1954 state criminal case, in violation of his First Amendment right of access to the courts.  We affirm the dismissal, but for a different reason than that given by the district court.


2
Jackson's complaint is frivolous because it lacks an arguable basis in law.  See Denton v. Hernandez, 112 S. Ct. 1728, 1734 (1992).  Malecek's alleged inaction did not impede Jackson's ability to file a habeas corpus petition in federal court and to request the document during case discovery.  Thus, Malecek did not infringe on Jackson's right of access to the courts.


3
Accordingly, we affirm.